          Case 5:19-cv-00050-OLG Document 1 Filed 01/18/19 Page 1 of 46



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                              SAN ANTONIO DIVISION

NEC NETWORKS, LLC, d/b/a
                                              §
CAPTURERX,
                                              §
                                              §
       Plaintiff,
                                              §
                                              §
v.
                                              §
                                                                  5:19-cv-50
                                              §           No. _          ________
CVS HEALTH CORPORATION, CVS
                                              §
PHARMACY, INC., CAREMARK PHC,
                                              §
L.L.C., CAREMARK RX, L.L.C.,
                                              §
WELLPARTNER LLC, and
                                              §
WELLPARTNER, INC.,
                                              §
                                              §
       Defendants.

                         PLAINTIFF’S ORIGINAL COMPLAINT

       Plaintiff, NEC Networks, LLC, d/b/a CaptureRx (“CaptureRx”), files this Original

Complaint, complaining of the wrongful conduct of Defendants CVS Health Corporation (“CVS

Health”) and its wholly-owned subsidiaries and/or affiliates, CVS Pharmacy, Inc. (“CVS

Pharmacy”) Caremark PHC, L.L.C., Caremark Rx, L.L.C., (Caremark PHC, L.L.C. and

Caremark Rx, L.L.C. shall be collectively referred to as “Caremark”); Wellpartner, LLC; and

Wellpartner, Inc. (Wellpartner, LLC and Wellpartner, Inc. shall be collectively referred to as

“Wellpartner”). The term “CVS” shall refer to CVS Health, CVS Pharmacy, Caremark, and/or

Wellpartner. Plaintiff seeks treble damages, injunctive relief, and the cost of suit, including

attorneys’ fees.
         Case 5:19-cv-00050-OLG Document 1 Filed 01/18/19 Page 2 of 46



                                 NATURE OF THE ACTION


“The short version of what happened to CVS in 2018 is this: The company got too greedy, and
then it got caught.”

                                               — Linette Lopez, Business Insider, Mar. 30, 20181


1.   Founded in San Antonio, Texas, in 2000, CaptureRx is a health care technology and

     services company, and a leading provider of software and services to hospitals, community

     health clinics, and other health care providers that participate in the federal 340B Drug

     Pricing Program (“340B Program”). CaptureRx and its competitors, including Wellpartner,

     shall be referred to herein as “340B Administrators” and/or providers of “340B

     Administrator Services.”

2.   The 340B Program permits certain health care facilities to purchase outpatient prescription

     drugs from a manufacturer or wholesaler at significant discounts. Covered Entities (as

     defined below) use the savings from their discounted drug purchases to stretch their

     resources as far as possible and in a manner that best suits their patients’ health care needs.

3.   Known worldwide as one of the two largest pharmacy chains in the United States and the

     largest specialty pharmacy in the United States, CVS is an industry behemoth that has

     consolidated power in the pharmacy, pharmacy benefits management (“PBM”) and 340B

     Administrator Services industries.

4.   The illegal actions at issue in this complaint are: (a) CVS’s illegal tie of its Retail Contract

     Pharmacy (as defined below) services to the purchase of 340B Administrator Services from

     Wellpartner and (b) CVS’s illegal tie of its Specialty Contract Pharmacy services (as

     defined below) to the purchase of 340B Administrator Services from Wellpartner. These

1
 See https://www.businessinsider.com/cvs-squeezing-us-mom-and-pop-pharmacies-out-of-
business-2018-3 (last accessed August 19, 2018).


                                                 2
         Case 5:19-cv-00050-OLG Document 1 Filed 01/18/19 Page 3 of 46



     actions violate Section 1 of the Sherman Act, 15 U.S.C. §1. These actions have injured the

     business and property of CaptureRx and other 340B Administrators, which have lost

     customers who were illegally forced to deal with Wellpartner for their 340B Administrator

     Services. CVS’s illegal ties are foreclosing competition in the 340B Administrator market

     and will confer market power on CVS in that market. The result will be supra-competitive

     prices and a decrease in quality of service to the Covered Entities. Ultimately, CVS’s

     actions threaten the health and wellbeing of the underserved patients who are the intended

     beneficiaries of the 340B Program.

5.   CaptureRx is but one of the many 340B Administrators that have been injured and will

     continue to be injured if this conduct by CVS continues. CaptureRx has already suffered

     significant losses as a result of CVS’s illegal conduct.

                                         THE PARTIES

6.   NEC Networks, LLC, d.b.a. CaptureRx, is a Texas limited liability company with its

     principle place of business in San Antonio, Texas.

7.   CVS Health Corporation is a Delaware corporation with its principal place of business in

     Woonsocket, Rhode Island.

  8. CVS Pharmacy, Inc. is a Rhode Island corporation with its principal place of business in

     Woonsocket, Rhode Island. CVS Pharmacy, Inc. is a direct wholly-owned subsidiary of

     CVS Health.

9.   Caremark PHC, L.L.C., is a Delaware limited liability company with its principal place of

     business in Woonsocket, Rhode Island.           Caremark PHC, L.L.C. is a wholly-owned

     subsidiary of CVS Health.




                                                 3
          Case 5:19-cv-00050-OLG Document 1 Filed 01/18/19 Page 4 of 46



 10. Caremark Rx, L.L.C., is a Delaware limited liability company with its principal place of

      business in Woonsocket, Rhode Island. Caremark Rx, L.L.C. is a wholly-owned subsidiary

      of CVS Health.

11.   Wellpartner, LLC is a Delaware limited liability company with its principal place of

      business in Woonsocket, Rhode Island. Wellpartner, LLC is a wholly-owned subsidiary of

      CVS Health.

12.   Wellpartner, Inc. is a Delaware corporation with its principal place of business in

      Woonsocket, Rhode Island.        Wellpartner, Inc. is a wholly-owned subsidiary of CVS

      Health.

13.   Although CVS acquired Wellpartner in late 2017, Wellpartner continues to operate as a

      legally separate and distinct entity.

                          STANDING, JURISDICTION, AND VENUE

14.   This Court has jurisdiction over the subject matter of this action pursuant to Section 4 of

      the Clayton Act (15 U.S.C. § 16), Section 16 of the Clayton Act (15 U.S.C. § 26), Section 1

      of the Sherman Act (15 U.S.C. § 1), and Title 28, United States Code, §§ 1331.

15.   Venue is proper in this District pursuant to Section 12 of the Clayton Act, 15 U.S.C. § 22,

      and 28 U.S.C. §§ 1391 (b), (c), and (d), because a substantial part of the events giving rise

      to CaptureRx’s claims occurred in this District, a substantial portion of the affected

      interstate trade and commerce discussed below has been carried out in this District,

      CaptureRx has its headquarters and primary place of business in this District, and one or

      more of the Defendants reside, are licensed to do business in, transact business in, had

      agents in, or are found or transact business in this District.




                                                   4
          Case 5:19-cv-00050-OLG Document 1 Filed 01/18/19 Page 5 of 46



16.   The activities of Defendants were within the flow of, were intended to, and did have, a

      substantial effect on interstate commerce of the United States. Defendants’ products and

      services are sold in the flow of interstate commerce.

17.   Defendants’ unlawful activities substantially affected commerce throughout the United

      States, causing injury to CaptureRx.          Defendants engaged in illegal tying, which

      unreasonably restrained trade and adversely affected the 340B Administrator Services

      market.

18.   Plaintiff has Constitutional standing to file the present action.

                                   GENERAL ALLEGATIONS

  I. The 340B Program

19.   Named for section 340B of the Veterans Health Care Act of 1992, the 340B Program is

      codified in the Public Health Service Act, 42 U.S.C. § 256B (“the Act”).

20.   The 340B Program requires all pharmaceutical or drug manufacturers that participate in the

      Medicaid program to provide discounts on certain outpatient drugs to 15 different types of

      health care providers that may qualify under the 340B Program, including hospitals that

      serve a disproportionate share of low-income patients, children’s hospitals, rural referral

      centers, federally qualified health-care centers, Ryan White treatment centers, hemophilia

      treatment centers, free-standing cancer hospitals, and sole-community hospitals. These

      providers are referred to herein as “Covered Entities” and are the customers of 340B

      Administrators. Approximately 8,000 Covered Entities participate in the 340B Program.

21.   The diagram below depicts how the 340B Program works.




                                                  5
          Case 5:19-cv-00050-OLG Document 1 Filed 01/18/19 Page 6 of 46




See http://www.let340b.org/ (last accessed November 5, 2018).

 A. 340B Program Requirements

22.   Congress’s intent in enacting the 340B Program was to allow Covered Entities to generate

      savings on drug purchases to “enable these entities to stretch scarce Federal resources as far

      as possible reaching more Eligible Patients [defined below] and providing more

      comprehensive services.” H.R. REP. No. 102-384, pt. 2 at 12 (1992). The Act does not

      dictate how Covered Entities allocate or spend the savings resulting from participating in

      the 340B Program. Indeed, a Covered Entity may deploy these savings in the manner it

      determines best allows it to address its patients’ unique needs.

23.   To participate in the 340B Program, Covered Entities must register with the Health

      Resources and Services Administration’s (“HRSA”) Office of Pharmacy Affairs, the

      federal agency responsible for administering the 340B Program. Covered Entities must

      recertify their 340B Program eligibility with HRSA annually.

 24. Once a Covered Entity is approved to participate in the 340B Program, it may purchase

      outpatient drugs through the 340B Program from drug manufacturers or their wholesalers


                                                 6
          Case 5:19-cv-00050-OLG Document 1 Filed 01/18/19 Page 7 of 46



      at or below the 340B ceiling price, which is determined by a formula set out in the Act.

      The ceiling price is often well below the drug’s average wholesale price and in many cases

      can be up to 50-percent lower. In short, purchasing drugs through the 340B Program saves

      Covered Entities significant amounts of money. In 2017, Covered Entities reportedly

      purchased over $19.3 billion of discounted drugs through the 340B Program, with savings

      from the 340B Program purchases estimated to be in excess of $10 billion during that year.

      See https://www.drugchannels.net/2018/05/exclusive-340b-program-reached-193.html (last

      accessed December 27, 2018).

 B. Eligible Patients

25.   The Act permits a Covered Entity to dispense drugs that it has purchased at the discounted

      340B Program price only to the Covered Entity’s Eligible Patients. The definition of an

      “Eligible Patient” is set out in sub-regulatory guidance issued by HRSA at 61 Fed. Reg.

      55156 (October 24, 1996). Under this definition, an individual is considered an Eligible

      Patient of a Covered Entity only if all of the following apply:

               a. The Covered Entity has established a relationship with the individual
                  such that it maintains records of the individual’s care.

               b. The individual receives care from a professional who is either
                  employed by or provides care under contractual or other arrangements
                  such that responsibility for the care remains with the Covered Entity.

               c. The individual receives care from the Covered Entity that is consistent
                  with the services for which the Covered Entity receives federal grant
                  funding (hospital Covered Entities are exempt from this last
                  requirement).

26.   Dispensing drugs purchased at the 340B Program discount to individuals who do not meet

      the Eligible Patient definition is considered “diversion” and is a violation of the Act. A

      Covered Entity that engages in diversion may be removed from the 340B Program by




                                                 7
         Case 5:19-cv-00050-OLG Document 1 Filed 01/18/19 Page 8 of 46



      HRSA, and may be required to repay the manufacturer for any improperly obtained

      discounts.

27.   Covered Entities that operate their own pharmacies may dispense drugs purchased under

      the 340B Program directly to their own Eligible Patients. Since 2010, a Covered Entity

      without a pharmacy, or a Covered Entity that wants to expand dispensing services over a

      greater geographic area or longer service hours than its own pharmacy serves, may contract

      with an independent pharmacy or pharmacies, referred to as “Contract Pharmacies.”

      Covered Entities must have a written contract with and register all Contract Pharmacies

      with HRSA.

28.   If the Covered Entity’s own pharmacy dispenses the 340B drugs to its Eligible Patients,

      then the Covered Entity’s pharmacy bills for and receives the negotiated contract price for

      the drug from third-party payers—such as commercial insurance companies, Medicare,

      and/or Medicaid—plus any patient pay amount. The difference between the 340B ceiling

      price paid for the drugs and the third-party reimbursement or patient pay amounts is the

      “savings” generated for the Covered Entity.

29.   The flow of funds and drugs through Covered Entities and their Contract Pharmacies under

      the 340B Program is complex, primarily because the Act requires the Covered Entity to

      purchase and maintain title to all drugs purchased at the 340B discount. To comply with

      this requirement, Contract Pharmacies and Covered Entities generally use a “drop ship”

      delivery method where the manufacturer and/or wholesaler bills the Covered Entity for the

      340B drugs, but ships them directly to the Contract Pharmacy. The Contract Pharmacy

      then maintains these 340B drugs in a “virtual inventory” for the Covered Entity, and uses

      them to replace drugs from the Contract Pharmacy’s own inventory that the Contract




                                                8
          Case 5:19-cv-00050-OLG Document 1 Filed 01/18/19 Page 9 of 46



      Pharmacy dispenses to the Covered Entity’s Eligible Patients. This is commonly referred

      to as a drug replacement or replenishment.

30.   When a Contract Pharmacy dispenses the Covered Entity’s 340B drugs to Eligible Patients,

      the Contract Pharmacy typically bills and collects any third-party payer or patient

      reimbursement for the 340B drugs dispensed, and then forwards that reimbursement to the

      Covered Entity, minus any applicable dispensing or administrative fees charged by the

      Contract Pharmacy. The difference between the amount forwarded to the Covered Entity

      by the Contract Pharmacy and the 340B price paid by the Covered Entity is the “savings”

      captured by the Covered Entity. The Covered Entity’s “net revenues” from the 340B

      Program are equal to the savings minus any fees paid to 340B Administrators.

31.   HRSA guidance prohibits a Covered Entity from steering patients to or requiring use of any

      particular pharmacy. Stated plainly, Covered Entities are required to ensure patients have

      choice regarding where their prescriptions are filled. For example, a Covered Entity may

      not require a patient to fill his or her prescription at Walmart, which may be 10 miles from

      her home, if the patient wants to go to the CVS that is three blocks from her home.

 C. 2010 Changes to the 340B Program

32.   Prior to 2010, a Covered Entity was limited to dispensing drugs purchased at 340B

      discount prices to Eligible Patients either: (a) through its own in-house pharmacies or (b)

      through one outside Contract Pharmacy. Thus, no Covered Entity could utilize more than

      one Contract Pharmacy to dispense 340B discount drugs. When Eligible Patients filled

      prescriptions at any pharmacy other than the Covered Entity’s in-house pharmacy or the

      single-Contract Pharmacy, the Covered Entity realized no savings through the 340B

      Program, because drugs purchased by the Covered Entity at the 340B discount could not be

      used to fill these Eligible Patients’ prescriptions.


                                                   9
         Case 5:19-cv-00050-OLG Document 1 Filed 01/18/19 Page 10 of 46



33.   This restriction on the number of Contract Pharmacies per Covered Entity hampered full

      implementation of the 340B Program. From the Eligible Patient’s perspective, a Covered

      Entity’s in-house pharmacy may be an inconvenient option for filling prescriptions

      because, among other reasons, of location, limited hours, or the in-house pharmacy’s

      ability to dispense the full range of 340B covered drugs.

34.   From the Covered Entity’s perspective, the inability to contract with multiple Contract

      Pharmacies meant that the Covered Entity was unable to dispense 340B discounted drugs

      to all or substantially all of its Eligible Patients, thus limiting the Covered Entity’s ability to

      take full advantage of the savings available through the 340B Program.

35.   For these reasons, in March 2010, HRSA lifted the restriction on the number of Contract

      Pharmacies with which a Covered Entity could contract. Between 2010 and 2017, the

      number of Contract Pharmacies grew from approximately 1,300 to nearly 21,000. This

      change tremendously enhanced Eligible Patient and Covered Entity choice, which thereby

      increased competition among Contract Pharmacies and 340B Administrators.

36.   By engaging with multiple Contract Pharmacies, a Covered Entity is able to provide greater

      convenience to its Eligible Patients through increased pharmacy locations and hours, and to

      dispense 340B discounted drugs to more of its Eligible Patient population. Thus, increasing

      the number of Contract Pharmacies allows Covered Entities to provide dispensing services

      to more Eligible Patients, thereby maximizing the savings realized through the 340B

      Program.

37.   When HRSA lifted the one-Contract Pharmacy limitation in 2010, it imposed specific

      requirements on the relationship between the Covered Entity and its Contract

      Pharmacy(ies). As stated above, the Covered Entity must register all of its Contract




                                                   10
         Case 5:19-cv-00050-OLG Document 1 Filed 01/18/19 Page 11 of 46



      Pharmacies with HRSA before a Contract Pharmacy may receive and dispense any 340B

      drugs purchased by the Covered Entity. A Covered Entity must have in place a written

      contract with the Contract Pharmacy that meets the requirements set out in HRSA

      guidance.

38.   Under HRSA guidance, the Covered Entity is responsible for ensuring that each Contract

      Pharmacy with which it engages complies with the Act and all HRSA guidance. Written

      Contract Pharmacy agreements must cover the parties’ performance obligations, audit

      requirements, reports and inventory management requirements, and protection of patient

      choice. This agreement must also recite the parties’ obligations to adhere to all applicable

      federal and state laws, including the Act.

39.   Each Contract Pharmacy agreement must also provide for a system of drug tracking and

      patient eligibility verification to prevent the diversion of drugs purchased by the Covered

      Entity at the 340B discount to individuals who are not the Covered Entity’s Eligible

      Patients. Diversion is strictly prohibited under the Act, and offending Covered Entities

      may be removed from the 340B Program and required to repay drug manufacturers for

      improperly obtained discounts.

40.   HRSA guidance also provides that unless a Covered Entity has made specific arrangements

      to prevent duplicate discounting with a state’s Medicaid agency, a Contract Pharmacy may

      not dispense 340B discounted drugs to Medicaid beneficiaries. A duplicate discount,

      which is prohibited under the Act, occurs when a drug manufacturer pays a state Medicaid

      agency a rebate under the Medicaid Drug Rebate Program on a drug the manufacturer sold

      to the Covered Entity at the (already) discounted 340B price.




                                                   11
         Case 5:19-cv-00050-OLG Document 1 Filed 01/18/19 Page 12 of 46



41.   In order to satisfy HRSA guidance, a Contract Pharmacy agreement must require Covered

      Entities to periodically compare their prescribing records with the Contract Pharmacy’s

      dispensing records, and to retain independent auditors to perform annual audits to detect

      irregularities such as diversion or duplicate discounts. HRSA itself also audits Covered

      Entities and Contract Pharmacy arrangements to ensure compliance with 340B Program

      requirements.

42.   To facilitate the implementation, operation, and compliance with respect to their

      participation in the highly complex 340B Program, Covered Entities often contract with

      340B Administrators.

43.   340B Administrators, such as CaptureRx and Wellpartner, provide Covered Entities with a

      variety of essential services, including identifying and verifying Eligible Patients and

      prescriptions and tracking and managing 340B drug purchasing, dispensing, inventory and

      replacement through the use of specialized software designed to prevent diversion and

      duplicate discounts. 340B Administrators also convert Covered Entity 340B drug data into

      usable workflow and payment records that Covered Entities use to conduct audits required

      or recommended by HRSA.

 II. Contract Pharmacies

44.   Approximately 21,000 pharmacy locations currently participate as Contract Pharmacies in

      the 340B Program. Likewise, there are approximately 8,000 Covered Entities with well

      over 50,000 Contract Pharmacy relationships.

45.   A Contract Pharmacy relationship involves substantial implementation and administrative

      costs, as well as financial and compliance risks to the Covered Entity. For example, if a

      Covered Entity is not able to replenish the Contract Pharmacy using drugs purchased at the

      340B discount, the Covered Entity may be required to reimburse the Contract Pharmacy for


                                               12
         Case 5:19-cv-00050-OLG Document 1 Filed 01/18/19 Page 13 of 46



      the dispensed drug at the full price paid by the Contract Pharmacy. (This can happen if the

      Contract Pharmacy does not dispense enough of a given drug to the Covered Entity’s

      Eligible Patients to satisfy the minimum unit of order from the manufacturer and/or

      wholesaler.) This situation will result in a loss of 340B savings to the Covered Entity.

46.   There are two types of Contract Pharmacies: retail (“Retail Contract Pharmacies”) and

      specialty (“Specialty Contract Pharmacies”).         Retail Contract Pharmacies are the

      neighborhood pharmacies, such as CVS, that contract with Covered Entities.                 Retail

      Contract Pharmacies offer a wide range of standard pharmacy services, including

      dispensing of brand name and generic drugs, such as antibiotics; a limited number of

      specialty drugs; and a range of other products and services, including, without limitation,

      some or all of the following: walk-in clinics, over the counter medications, food, health and

      beauty products, photo finishing, seasonal merchandise, greeting cards, flu shots,

      prescription counseling, audiology and optical services.

47.   Specialty Contract Pharmacies offer a wide range of contract pharmacy services that focus

      on the dispensing of specialty drugs. Specialty drugs are low-volume and high-cost drugs

      for patients undergoing intensive therapies for illnesses that are generally chronic, complex

      and potentially life-threatening, such as cancer, rheumatoid arthritis and Hepatitis C.

      Specialty drugs typically have special storage, temperature and handling requirements, are

      given by infusion, injection or taken orally, need to be taken on a strict schedule and cost

      more than regular drugs and often require close monitoring or support.

48.   All or nearly all Covered Entities must contract separately with both Specialty Contract

      Pharmacies and Retail Contract Pharmacies. For example, in 2017, Wellpartner informed

      Covered Entities that “the recent and anticipated growth of specialty pharmacy necessitates




                                                 13
         Case 5:19-cv-00050-OLG Document 1 Filed 01/18/19 Page 14 of 46



      adding specialty pharmacy to your existing pharmacy services” (emphasis added).

      Wellpartner stated that specialty drug spending “had doubled in the last five years,

      contributing to 70% of overall medicine spending growth between 2010 and 2015.”

      Wellpartner observed that specialty drug spending had reached $121 billion in 2015, up

      more than 15 percent from 2014, and projected specialty drug spending to reach over $400

      billion by 2020 and $1.7 trillion by 2030. Covered Entities “lack product access” and

      “payer contracts” to develop their own specialty drug program. So Covered Entities must

      rely on Specialty Contract Pharmacies—including the market leader, CVS—for access to

      specialty drugs in their 340B operations.

49.   Because Covered Entities are not permitted to steer patients to particular pharmacies,

      Covered Entities seek to contract with the Retail Contract Pharmacies and Specialty

      Contract Pharmacy pharmacies where their Eligible Patients are most likely to fill

      prescriptions, so that the Covered Entities may capture as much of the available 340B

      Program savings as possible.      But not every pharmacy is a suitable Retail Contract

      Pharmacy or Specialty Contract Pharmacy.

50.   In order to address the types of financial and compliance risks described above—and to

      maximize the 340B savings associated with Contract Pharmacies and minimize

      administrative expenses—Covered Entities contract with only those Retail and Specialty

      pharmacies that are best positioned to fill large volumes of prescriptions for their Eligible

      Patients and do not present substantial financial compliance risks. Typically, a Covered

      Entity will contract only with a pharmacy that fills 300 to 400 of that Covered Entity’s

      eligible prescriptions each month.




                                                  14
         Case 5:19-cv-00050-OLG Document 1 Filed 01/18/19 Page 15 of 46



 51. Covered Entities seek to contract with those Retail Contract Pharmacies located in close

      proximity to their Eligible Patients. According to the Government Accountability Office, in

      2017, half of Covered Entities had all of their Contract Pharmacies within 30 miles of the

      Covered Entity, but these distances varied by Covered Entity type.        See Government

      Accountability Office Report to Congressional Requesters, Drug Discount Program Federal

      Oversight of Compliance at 340B Contract Pharmacies Needs Improvement (June 2018)

      (“GAO                         Report”)                         at                       23

      https://www.gao.gov/assets/700/692697.pdf (last accessed December 27, 2018).

52.   On the retail end, a Covered Entity chooses the Retail Contract Pharmacies with the most

      convenient locations, good brand recognition, loyalty programs, national footprint, massive

      national databases of prescription information, a wide range of products and services, the

      highest Eligible Patient volumes, and greatest access to 340B covered drugs. Contracting

      with these pharmacies permits the Covered Entity to realize the greatest 340B Program

      savings and minimize the transactional costs and financial and compliance risks.

53.   Many small and independent pharmacies typically do not compete in the Retail Contract

      Pharmacy market. That is because larger chain pharmacies are typically more desirable for

      Covered Entities to work with, as they are much easier to identify than smaller independent

      pharmacies, typically have streamlined approval and implementation processes, multiple

      convenient locations, brand recognition, loyalty programs, national footprint, massive

      national databases of prescription information and a wide range of products and services

      offered. In general, it is much more efficient for Covered Entities to negotiate a contract

      with one chain pharmacy that has numerous locations near its patients than it is for the

      Covered Entity to identify and negotiate with separate, independent pharmacies.




                                               15
         Case 5:19-cv-00050-OLG Document 1 Filed 01/18/19 Page 16 of 46



      Furthermore, contracting with a large number of small and independent retail pharmacies

      increases the transactional costs and compliance risks.

54.   According to the Government Accountability Office, as of July 2017, chain pharmacies

      comprised slightly over half of the total retail pharmacy locations in the United States, but

      accounted for no fewer than 75 percent of the Retail Contract Pharmacy locations.

      Combined, the five biggest pharmacy chains—CVS, Walgreens, Walmart, Rite-Aid, and

      Kroger—represented 60 percent of Retail Contract Pharmacies, but only 35 percent of all

      pharmacies nationwide. GAO Report at 20–21.

55.   Similarly, a 2017 Pembroke Consulting report states that six retail pharmacy chains—

      Walgreens, CVS, Walmart, Rite Aid, Kroger, and Albertsons—account for two out of three

      Contract Pharmacy locations.

56.   On the specialty end, a Covered Entity chooses the specialty pharmacies throughout the

      United States with the greatest access to 340B-covered specialty drugs and ability to safely

      handle, process and fulfill specialty drug prescriptions on a national basis. Manufacturers

      and/or wholesalers limit distribution of certain specialty drugs to a limited number of

      specialty pharmacy locations.      Furthermore, cost, volume, monitoring and/or special

      handling considerations for many specialty drugs make it economical to have only a limited

      number of specialty pharmacy locations.

57.   Unsurprisingly, national and regional chain pharmacies dominate the market for 340B

      Specialty Contract Pharmacies because they tend to serve the highest number of Eligible

      Patients and have the best access to 340B Program drugs and best ability to handle,

      monitor, and process such drugs.




                                                16
         Case 5:19-cv-00050-OLG Document 1 Filed 01/18/19 Page 17 of 46



III. CVS

58.   CVS is a $185 billion entity that dominates the Retail Contract Pharmacy and Specialty

      Contract Pharmacy markets.     CVS’s suite of integrated assets (in the areas of retail

      pharmacy, specialty pharmacy, and pharmacy benefits management (“PBM”) gives CVS

      sustainable competitive advantages over other providers of Retail Contract Pharmacy and

      Specialty Contract Pharmacy services, none of which matches CVS’s market presence in

      any of the three pillars of CVS’s dominance.

59.   CVS boasts in its public statements to Wall Street that “We own the last mile of care

      through our unmatched patient touchpoints,” including retail and specialty pharmacy. See

      http://investors.cvshealth.com/~/media/Files/C/CVS-IR-v3/documents/12-15-2016/2016-

      analyst-day-helena-foulkes-presentation.pdf (last accessed December 13, 2018).    Larry

      Merlo, CVS’s Chief Executive, also boasts that through its “unmatched patient

      touchpoints,” CVS “owns the ‘front door’ of our customers’ health care experience.” See

      http://investors.cvshealth.com/~/media/Files/C/CVS-IR-v3/reports/annual-report-2017.pdf

      (last accessed December 13, 2018).

60.   In its 2018 Securities and Exchange Commission Form 10-K annual report (“10-K”), CVS

      stated that as of December 31, 2017, it “held approximately 23.6 percent of the United

      States retail pharmacy market.” CVS operates the most retail pharmacy locations in the

      United States (over 9,800) and generates the highest prescription revenues of any other

      retail pharmacy.




                                               17
         Case 5:19-cv-00050-OLG Document 1 Filed 01/18/19 Page 18 of 46




See http://investors.cvshealth.com/~/media/Files/C/CVS-IR-v3/reports/cvs-ar-2017.pdf. (last
accessed Nov. 12, 2018).

 61. Of note, 70 percent of the United States’ population lives within three miles of a CVS, and

      82 percent lives within ten miles. In its 2015 10-K, CVS stated that it operated in “98 of the

      top 100 United States drugstore markets” and held “the number one or number two market

      share in 88 of these markets.” In its most recent 10-K, CVS reported that it operated in “all

      of the top 100 United States drugstore markets.”

62.   CVS proudly declares itself to be “America’s leading retail pharmacy with nearly 9,800

      locations nationwide.” See https://cvshealth.com/about/our-offerings/cvs-pharmacy (last

      accessed August 17, 2018). CVS promotes its massive size and firm grip on the retail

      pharmacy market:




                                                18
         Case 5:19-cv-00050-OLG Document 1 Filed 01/18/19 Page 19 of 46




See https://cvshealth.com/about/facts-and-company-information (last accessed August 17, 2018).

63.   Adjusting the list of the top 15 retail pharmacies—the target for 340B Covered Entities—to

      exclude the captive insurers’ pharmacies (where 340B Program participation is minimal),

      CVS’s dominance is even more pronounced: CVS controls 51.1 percent of this adjusted top

      15 market nationwide. In a distant second place, Walgreens represents just 29.6 percent of

      this adjusted top 15 market.

64.   CVS’s 2017 10-K predicted that its partnerships with PBMs and plans will increase its

      growth by at least 6 percent. See http://investors.cvshealth.com/~/media/Files/C/CVS-IR-

      v3/reports/annual-report-2017.pdf (last accessed December 13, 2018).

65.   CVS’s large retail footprint (including its recently added locations in Target stores), brand

      recognition, loyalty program, massive databases of patient information (which CVS

      promotes in its 2017 10-K as “the industry’s leading patient care platform”), relationships



                                                19
         Case 5:19-cv-00050-OLG Document 1 Filed 01/18/19 Page 20 of 46



      with PBMs and payers, wide range of products and services offers and its leading role as a

      PBM make CVS essential to third-party payers (including those beyond Aetna), who

      contract with CVS to provide services for managing drug formularies, medical benefits,

      and site of care management, and often appoint CVS as their exclusive or preferred

      supplier of some or all drugs. These factors in turn require many Covered Entities to

      contract with CVS in order to obtain access to the CVS retail pharmacies that serve the

      covered lives of those payers. All of these factors make CVS a “must have” Retail

      Contract Pharmacy for a substantial number of Covered Entities.

 66. Similarly, on the specialty end, CVS’s status as the exclusive or preferred supplier of some

      or all drugs to many payers, as described above, and its unmatched access to specialty

      drugs, all make CVS is a “must have” Specialty Contract Pharmacy for a substantial

      number of Covered Entities. According to CVS, it offers Covered Entities unrivaled access

      to specialty drugs—in particular 99 percent of all specialty drugs therapies are available

      through   CVS.         See   https://www.cvsspecialty.com/wps/portal/specialty/healthcare-

      professionals/about-

      us/!ut/p/a1/hc_LDoIwEAXQb3HBll61weKuPvCBikaN2I0Bg4UEKAGU3xeMGxIfs7uTc5

      MZIohLROo9IumVkUq9uMnCuLDtatx1KGx2MDg4dSxOjQFwNGpwrgG-

      DMe__omINsFq0pBR396sLYD23sCcMyzoDLaz4wzcdOgU1MSedd_gxw1LImSs_Nc_Z

      576fSaJyINbkAe5fs_rdViWWTHUoKGqKl0qJeNAv6pEw6dKqIqSuG1JssRFtE1OrOCdJ

      5TjcnU!/dl5/d5/L2dBISEvZ0FBIS9nQSEh/ (last accessed December 28, 2018).

67.   CVS proclaimed itself in its most recent 10-K as the “industry’s largest specialty pharmacy

      by a considerable margin”     See also https://www.drugchannels.net/2018/03/the-top-15-

      specialty-pharmacies-of-2017.html (last accessed December 13, 2018) (CVS dominates the




                                               20
         Case 5:19-cv-00050-OLG Document 1 Filed 01/18/19 Page 21 of 46



      overall specialty pharmacy market and ranks number one in terms of specialty drug

      prescription revenues).

68.   CVS’s dominance of the Specialty Contract Pharmacy market is even greater. CaptureRx

      estimates, upon information and belief, that CVS’s share of prescription revenues to be 60

      percent, based on the volume of specialty drugs sold through the 340B Program. In 2016,

      the next largest dispenser of specialty drugs in the 340B Program behind CVS was

      Walgreens, with 10 percent, followed by Kroger and Walmart, with just 1 percent each.

69.   Another pillar of CVS’s market dominance in the markets for Specialty Contract Pharmacy

      and Retail Contract Pharmacy services is its PBM business, conducted through CVS

      Caremark.    Health plans provide insurance to consumers and contract with PBMs to

      negotiate rebates with pharmaceutical manufacturers and/or wholesalers and to assemble

      networks of retail and specialty pharmacies to service the covered lives of those health

      plans. CVS Caremark is the largest PBM in the United States, with nearly 94 million plan

      members.             See       http://drugchannelsinstitute.com/files/PBMI-PBM_Outlook-

      Drug_Channels-Fein-Mar2018-Handouts.pdf (last accessed December 13, 2018). CVS

      can and does steer these patients insured by health plans serviced by its PBM to its retail

      and specialty pharmacies. In 2014, CVS stated publicly that nearly 60 percent of specialty

      pharmaceutical prescriptions managed by the CVS Caremark PBM were dispensed through

      CVS or its affiliated companies. This dominance is demonstrated by more than 1,000

      exclusive or preferred arrangements that CVS has with third-party payers. These preferred

      arrangements often take the form of disincentives, or penalties, for the use of non-CVS

      specialty pharmacies. CVS’s exclusive and preferred arrangements with third-party payers

      create a substantial barrier to entry for competing specialty pharmacies seeking to compete




                                               21
         Case 5:19-cv-00050-OLG Document 1 Filed 01/18/19 Page 22 of 46



      in the Specialty Contract Pharmacy market. These exclusive and preferred arrangements

      with third-party payers also enhance CVS’s status as a “must have” Specialty Contract

      Pharmacy for Covered Entities.

70.   Nationwide, CVS is the exclusive supplier of specialty drugs for approximately 35 million

      Americans covered by various health insurance plans, bolstering CVS’s status as a “must

      have” Specialty Contract Pharmacy nationwide.

71.   When discussing its specialty pharmaceutical business publicly, CVS differentiates

      between “patient directed” and “payer directed” business. According to CVS, its

      “enterprise assets”—including retail pharmacy—“make CVS/specialty the pharmacy of

      choice when patients have options.” CVS identifies Hepatitis C drugs as one example

      where its “national market share” is substantially greater than that of its “nearest

      competitor” in the “patient directed” segment of the Specialty Contract Pharmacy market.

72.   CVS’s $69 billion merger with Aetna has now combined CVS with the third-largest health

      insurer in the United States, with over 23 million covered lives, and would further cement

      CVS as a must have Retail Contract Pharmacy and Specialty Contract Pharmacy with

      Covered Entities.

73.   Aetna has an approximately 19-percent share of the market for small-group (1–100

      employees) benefit plans in Delaware, an approximately18-percent share of the market for

      small-group benefit plans in Arizona, an approximately 17-percent share of the market for

      small-group benefit plans in New Jersey, an approximately 15-percent share of the market

      for small-group benefit plans in Virginia, an approximately 14-percent share of the market

      for small-group benefit plans in Alaska, and an approximately 12-percent share of the

      market for small-group benefit plans in West Virginia. Aetna also has an approximately 37-




                                               22
         Case 5:19-cv-00050-OLG Document 1 Filed 01/18/19 Page 23 of 46



      percent share of the market for large-group (over 100 employees) benefit plans in the

      District of Columbia, an approximately 17-percent share of the market for large-group

      plans in New Jersey, an approximately 15-percent share of the market for large-group plans

      in Delaware, an approximately 12-percent percent share of the market for large-group

      benefit plans in Alaska, an approximately 12-percent share of the market for large-group

      plans in Utah, and an approximately 11-percent share of the market for large-group plans in

      Texas. Aetna is also is the first- or second-largest health insurer in more than 40

      metropolitan areas in the United States.

74.   Because insurers can and do steer Covered Entities’ Eligible Patients toward specific

      pharmacies, including Contract Pharmacies, now that the Aetna merger is completed, it is

      even more clear that Covered Entities would almost certainly need to include CVS

      Specialty Contract Pharmacies and Retail Contract Pharmacies in their Contract Pharmacy

      networks.

IV. 340B Administrators, Including CaptureRx

75.   Covered Entities remain responsible for ensuring that the Contract Pharmacies they engage

      comply with the 340B statutory and regulatory regime, including HRSA guidance.

      Navigating this regime is an extremely complicated and data-driven undertaking. The

      information required to track and monitor eligible dispensing and to prevent diversion and

      duplicate discounts often resides in different databases within a Covered Entity, so

      manually attempting to gather and reconcile this information can prove very costly and can

      significantly increase the risk of 340B Program non-compliance.

76.   For most Covered Entities that utilize Contract Pharmacies, the solutions offered by 340B

      Administrators are essential, particularly for ensuring compliance. Among other things,




                                                 23
         Case 5:19-cv-00050-OLG Document 1 Filed 01/18/19 Page 24 of 46



      these solutions enable Covered Entities to monitor eligibility, inventory reconciliation and

      replenishment, invoicing, and auditing.

77.   Additionally, 340B Administrators help Covered Entities to identify Contract Pharmacies

      to include in the Covered Entities’ networks; negotiate dispensing agreements, including

      fee structures; and manage Contract Pharmacy relationships. For these services, many

      340B Administrators charge Covered Entities a fee through various models, typically on a

      fixed fee per prescription, with some 340B Administrators also charging additional fees

      based on a percentage of total prescription savings or savings generated.

78.   CaptureRx is a leading and innovative 340B Administrator. Since 2000, CaptureRx has

      provided accountability, transparency, and value-based solutions for participants in the

      340B Program, including hospitals and community health centers. CaptureRx is well

      known for providing outstanding 340B Program integrity, compliance, and personalized

      customer service.

79.   CaptureRx has served more than 500 hospitals and health centers and through those

      Covered Entities, more than 3,500 Retail Contract Pharmacies and Specialty Contract

      Pharmacies. With its unique solutions and services, CaptureRx helped those Covered

      Entities to realize millions of dollars in 340B Program savings on more than 750 million

      claims.

80.   Each of CaptureRx’s solutions is provided under multi-year contracts. Many of these

      contracts are exclusive in terms of the combination of Covered Entity and Contract

      Pharmacy.




                                                24
         Case 5:19-cv-00050-OLG Document 1 Filed 01/18/19 Page 25 of 46



81.   CaptureRx devotes substantial resources and investment—including time, effort, business

      intelligence, and expense—to prospecting, identifying, and developing Covered Entities

      interested in participating in the 340B Program.

 V. Wellpartner

82.   Wellpartner is a competitor of CaptureRx. Until the end of 2017, Wellpartner was an

      independent 340B Administrator.

83.   Since around 2002, Wellpartner has operated with a fairly small market share, and has been

      disfavored by many Covered Entities because it charges fees significantly above the

      industry.

84.   Notably, in a post in the “thought leadership” section of its website’s resource center,

      Wellpartner described the state of the 340B Program industry:

                  In 2017, pharmacy chains will support administration through all
                  the major TPAs [340B Administrators], providing an opportunity
                  for Covered Entities to consolidate vendors, thereby simplifying
                  their oversight process. This will allow Covered Entities to gain
                  greater control and reduce risks related to both eligibility
                  determination and 340B inventory reconciliation.

                  No longer will Covered Entities have to select a TPA [340B
                  Administrator] based on exclusive access to a particular pharmacy
                  chain. Since all the major pharmacy chains are now available
                  through a standardized process and fee schedule, what was once a
                  primary TPA [340B Administrator] selection criterion (pharmacy
                  access) is now moot. Covered Entities can focus on narrowing
                  down their 340B administrative relationships and evaluate which
                  solution offers the best transparency and oversight for 340B
                  Program compliance.

A copy of the Wellpartner post, Third Party Administration, Opportunities for Covered Entities

to Improve Oversight, is available at https://www.wellpartner.com/thought-leadership/third-

party-administration-opportunities-for-covered-entities-to-improve-oversight/    (last   accessed

December 13, 2018).



                                                 25
         Case 5:19-cv-00050-OLG Document 1 Filed 01/18/19 Page 26 of 46



VI. CVS’s Anticompetitive Conduct

85.   On December 18, 2017, CVS publicly announced its acquisition of Wellpartner to serve as

      “the exclusive 340B Program administrator for all CVS retail and specialty pharmacies.”

      A copy of one version of the announcement is attached as Exhibit 1.

86.   What’s more, CVS announced it intended to “transition all Covered Entities [who

      contracted with CVS] to Wellpartner by December 31, 2018.” A copy of a version of the

      announcement containing the mandatory transition deadline is attached as Exhibit 2.

87.   In other words, CVS was expressly forcing Covered Entities to select a 340B Administrator

      based on exclusive access to a particular pharmacy chain, i.e., CVS.

88.   CVS’s mandate that Covered Entities use Wellpartner as their 340B Program Administrator

      to gain access to CVS as a Retail or Specialty Contract Pharmacy has no business

      justification. Instead, like its major competitors, CVS previously permitted covered entities

      to work with several different 340B Administrators.

89.   On December 18, 2017—the very same day that CVS announced its acquisition of

      Wellpartner—Wellpartner salespeople began emailing many of the Covered Entities with

      whom CaptureRx had agreements.

90.   These salespeople confirmed that the Covered Entities must use Wellpartner as their

      exclusive 340B Administrator in order to contract with CVS as a Specialty Contract

      Pharmacy or a Retail Contract Pharmacy, and that if the Covered Entities already had CVS

      as a Specialty Contract Pharmacy or a Retail Contract Pharmacy within their 340B

      network, the failure to switch quickly to Wellpartner would result in the cancellation of all

      their pharmacy contracts with CVS.




                                                26
         Case 5:19-cv-00050-OLG Document 1 Filed 01/18/19 Page 27 of 46



91.   To effectuate the switch, Wellpartner provided CaptureRx’s Covered Entity customers with

      mandatory and non-negotiable pharmacy contract amendments that stated Wellpartner

      “will be solely responsible for ensuring 340B Program compliance.”

92.   Wellpartner salespeople also informed one or more of CaptureRx’s Covered Entity

      customers that they would need to use Wellpartner exclusively for all or nearly all

      Contract Pharmacies in the 340B network if they wanted to continue to have access to CVS

      Contract Pharmacies.

93.   In other words, Wellpartner confirmed that it is far from a mere component in what CVS

      and Wellpartner have marketed as their “integrated 340B solution.” Instead, Wellpartner

      remains CVS’s wholly owned 340B Administrator—deployed to poach Covered Entities,

      including CaptureRx’s customers, not only for CVS’s Retail Contract Pharmacy and

      Specialty Contract Pharmacy business, but for all those Covered Entities’ business with

      other Contract Pharmacies.

94.   Covered Entities also generally desire to limit the number of 340B Administrators to

      reduce transactional costs and to limit the risk of errors and inconsistencies. Thus, even if

      CVS had not expressly mandated that Covered Entities use Wellpartner exclusively for all

      or nearly all Contract Pharmacies in the 340B network if they wanted access to CVS

      Contract Pharmacies, the impact of CVS’s actions would be the same—that Covered

      Entities would be forced to use Wellpartner exclusively for CVS and non-CVS Contract

      Pharmacies.

95.   Covered Entities, including CaptureRx’s Covered Entity customers must now decide

      whether to use Wellpartner as their sole 340B Administrator, to the exclusion of CaptureRx




                                                27
         Case 5:19-cv-00050-OLG Document 1 Filed 01/18/19 Page 28 of 46



      and other providers of 340B Administrator, or lose CVS’s participation in their 340B

      networks.

VII. Impact of CVS’s Anticompetitive Conduct

96.   Many of CaptureRx’s customers have expressed that they see no choice but to use

      Wellpartner as their sole 340B Administrator to be able to include CVS in their 340B

      Program. Examples of customer communications received by CaptureRx about CVS’s

      forcing them to use Wellpartner include the following:




                                               28
         Case 5:19-cv-00050-OLG Document 1 Filed 01/18/19 Page 29 of 46




97.   It has been reported that Wellpartner’s above-market fees will negatively impact Covered

      Entities’ 340B Program net revenues, and that the Covered Entity has grave concerns about

      Wellpartner’s service levels.

98.   Because of its history of providing outstanding 340B Program integrity, compliance, and

      personalized customer service, Covered Entities have expressed a desire to retain

      CaptureRx. Many—if not most—of CaptureRx’s covered-entity customers chose it as their

      340B Administrator after an extensive vetting processes.      After years of CaptureRx

      providing them with critical and valuable data at a single point of access, along with

      maintaining compliance, they have developed a very high comfort level with CaptureRx.

      Absent CVS’s mandate, CaptureRx’s Covered Entity customers would not even consider

      using Wellpartner and would have no reason to do so.



                                              29
         Case 5:19-cv-00050-OLG Document 1 Filed 01/18/19 Page 30 of 46



99.   CaptureRx has lost and is threatened with the loss of a substantial volume of business, as a

      result of CVS’s unlawful ties. At least 40 Covered Entity customers have terminated their

      agreements with CaptureRx, and other Covered Entity customers have indicated that they

      will not renew their contracts with CaptureRx. As CVS continues to pressure customers

      with its mandates, CaptureRx suspects that most of its Covered Entity customers will cease

      doing business with CaptureRx. But for CVS’s unlawful ties, these customers would have

      remained with CaptureRx.

100. CVS’s illegal tie has similarly impacted other providers of 340B Administrator services,

      including Sentry Data Systems, Inc. and RX Strategies, Inc.

101. In addition to the impact on CaptureRx, other 340B Administrators and Covered Entities,

      CVS’s anticompetitive practices have harmed the public.           The 340B Program was

      established to provide Covered Entities with savings to allow them to provide expanded

      care and services to the community and patients they serve. Because Covered Entities will

      suffer a decrease in net revenues from the 340B Program by using Wellpartner (because of

      Wellpartner’s higher fee structure and other practices that have the impact of decreasing the

      level of savings), less funding will be available for Covered Entities for the provision of

      services to the patients who were the intended beneficiaries of the 340B Program.

                   COUNT ONE: ILLEGAL TYING IN VIOLATION OF
                  SECTION ONE OF THE SHERMAN ACT, 15 U.S.C. §1

102. Plaintiff repeats and re-alleges allegations set forth in paragraphs 1 through 101.

103. Defendants’ anticompetitive conduct, described above, violates the Sherman Antitrust Act.

      As discussed herein, Defendants’ actions constitute two separate illegal tying arrangements

      in violation of the Sherman Act.




                                                30
           Case 5:19-cv-00050-OLG Document 1 Filed 01/18/19 Page 31 of 46



I.      The Tying Products: Retail Contract Pharmacies and Specialty Contract Pharmacies

104. There are two separate tying products at issue: Retail Contract Pharmacies and Specialty

        Contract Pharmacies.

105. Retail Contract Pharmacies and Specialty Contract Pharmacies are separate tying products

        because Covered Entities separately contract with Retail Contract Pharmacies and

        Specialty Contract Pharmacies.

     A. Retail Contract Pharmacies

106. Covered Entities contract with Retail Contract Pharmacies because many Eligible Patients

        may fill their prescriptions at pharmacies that are unaffiliated with Covered Entities, and

        because Eligible Patients may have better access to Retail Contract Pharmacies than to

        Covered Entities’ pharmacies. By contracting with a Retail Contract Pharmacy, a Covered

        Entity may better serve a greater number of Eligible Patients.

107. Retail Contract Pharmacies compete based on their dispensing fees and other terms of

        dealing, location and national footprint, access to 340B Program discounted drugs, brand

        recognition, loyalty programs, prescription volume, massive national databases of

        prescription information, and range of products and services offered, among other factors.

108. Not all pharmacies, particularly many independent pharmacies or small chains, can

        effectively compete in the market for Retail Contract Pharmacies because Covered Entities

        desire to contract with retail pharmacies that will be frequented by the vast majority of their

        Eligible Patients. Most Eligible Patients are far more likely to have their prescriptions

        filled at a CVS or another large chain than at independent or small chain pharmacies.

        Accordingly, Covered Entities generally do not contract with all independent or small chain

        pharmacies because of the transactional costs, and financial and compliance risks of

        contracting with such smaller entities do not outweigh the expected additional incremental


                                                   31
        Case 5:19-cv-00050-OLG Document 1 Filed 01/18/19 Page 32 of 46



     generation of 340B Programs savings/revenues. Furthermore, many independent and small

     chain pharmacies are not likely to dispense enough of a given drug to the Covered Entity’s

     Eligible Patients to satisfy the minimum unit of order from the manufacturers and/or

     wholesalers and therefore would not be viable Retail Contract Pharmacies.                 The

     participants in the market for Retail Contract Pharmacies are as set forth in the current

     HRSA Database.

109. The market for the Retail Contract Pharmacies is protected by barriers to entry of new

     competitors. Such barriers include the time and cost of obtaining the network of physical

     locations that serve the needs of Covered Entities, established PBM and payer

     relationships, brand recognition, loyalty program, high prescription volume for 340B

     Program drugs, national footprint, massive databases of prescription information and a

     wide range of products and services. There are no close substitutes for Retail Contract

     Pharmacies.

 B. Specialty Contract Pharmacies

110. Covered Entities contract with Specialty Contract Pharmacies to capture savings from

     Eligible Patients’ prescriptions for the high level specialty drugs that are available only at

     specialty pharmacies. Drug manufacturers and/or wholesalers limit the distribution of

     many specialty drugs to specialty pharmacies. Furthermore, only specialty pharmacies

     dispense many specialty drugs because of cost, volume, monitoring and/or special handling

     considerations.

111. Specialty drugs represent approximately 50 percent of total prescription drug revenues and

     a similarly high percentage of total revenues from the 340B Program. Therefore, Covered

     Entities cannot afford not to contract with Specialty Contract Pharmacies.




                                               32
         Case 5:19-cv-00050-OLG Document 1 Filed 01/18/19 Page 33 of 46



112. Specialty Contract Pharmacies compete based on a number of factors, including the

     following:

        Dispensing fees and other terms of dealing.

        Availability of a full or nearly full line of specialty drugs and specialty pharmacy
         services, which are critical to the 340B Program.

        Specialized personnel and facilities for handling and supporting specialty drugs that can
         be extremely expensive and fragile.

        National distribution infrastructure.

113. Retail pharmacies cannot compete with Specialty Contract Pharmacies because they lack

     the facilities, expertise, support capabilities, infrastructure and access to a full line or nearly

     full line of specialty drugs and/or payer contracts that Specialty Contract Pharmacies

     possess. The participants in the market for Specialty Contract Pharmacies are as set forth

     in the current HRSA Database.

114. The market for Specialty Contract Pharmacies is protected by multiple barriers to entry by

     new competitors, including the following:

        The ability to purchase limited distribution specialty drugs from manufacturers and/or
         wholesalers and thus offer a full or nearly full line of specialty drugs.

        The time and costs of obtaining certification, licensing, infrastructure and personnel for
         processing and handling of specialty drugs.

        Established relationships with PBMs, payers and other purchasers of specialty drugs.

 II. The Tied Product: 340B Administrator Services

115. The tied product consists of providers 340B Administrator Services (also referred to as

     340B Administrators).      340B Administrators compete based on total fees, quality of

     customer service, ability to accurately screen out claims to prevent diversion and duplicate

     discount claims, and the ability to maximize the net 340B Program revenues for Covered

     Entities (i.e., 340B Program savings minus fees charges by providers of 340B


                                                  33
        Case 5:19-cv-00050-OLG Document 1 Filed 01/18/19 Page 34 of 46



     Administrator Services).     340B Administrators require specialized, custom-designed

     software and technology solutions to administer 340B Programs.

116. Barriers to entry to the market for 340B Administrator Services include the time and cost of

     product and database design and maintenance, data infrastructure, and developing an

     established network of customers and—now—Defendants’ anticompetitive conduct.

III. The Tying Products and the Tied Product Are Separate Products

117. Retail Contact Pharmacies and Specialty Contract Pharmacies (collectively, the “Tying

     Products”) are separate products from 340B Administrators. Covered Entities historically

     have purchased these services from different providers, the products are offered, priced and

     charged separately, and Covered Entities demand these products separately.            Covered

     Entities utilize 340B Administrators separately from Specialty Contract Pharmacies and

     Retail Contact Pharmacies because doing so is more transparent and efficient, in part

     because of the resulting number and diversity of competitors.

118. Retaining 340B Administrators that are separate from Contract Pharmacies benefits

     Covered Entities because such 340B Administrators provide truly independent adjudication

     services.   For example, because 340B Administrators that are separate from Contract

     Pharmacies do not derive any Contract Pharmacy dispensing fees, they do not have the

     incentive to process a claim that might provide negative revenue to a Covered Entity or

     approve claims that would not be eligible, such as fee for service Medicaid claims.

IV. The Relevant Geographic Markets

 A. Relevant Geographic Markets: Retail Contract Pharmacies

119. The geographic markets for Retail Contract Pharmacies are limited to the local geographic

     areas encompassing the Retail Contract Pharmacies that contract with the Covered Entities

     that are the subject of CVS’s unlawful tying arrangements. These geographic markets are


                                               34
        Case 5:19-cv-00050-OLG Document 1 Filed 01/18/19 Page 35 of 46



     local because Covered Entities draw their Eligible Patients from the local markets

     surrounding their physical locations, and seek to contract with Retail Contract Pharmacies

     located in the same geography as their Eligible Patient population. Because the law

     prohibits Covered Entities from steering patients to any particular pharmacy, the sizes of

     the relevant geographic markets are limited by the area in which Covered Entities’ Eligible

     Patients seek pharmacy services.

120. Covered Entities generally draw a substantial majority of their patient population from

     within catchment radii of approximately 30 miles, and therefore need Retail Contract

     Pharmacies located near Eligible Patients’ homes and places of work. Though, in theory,

     Covered Entities may contract with any retail pharmacy in the United States, they rarely, if

     at all, contract with retail pharmacies outside of the geographic area in which the vast

     majority of their Eligible Patients live and work. This is because contracting with Retail

     Contract Pharmacies outside of these geographic areas would not be worth the additional

     transactional costs or increased financial and compliance risks.

121. Core-based statistical areas (“CBSAs”) reasonably approximate the geographic bounds of

     local geographic markets for Retail Contract Pharmacies. A CBSA is a geographic area

     defined by the U.S. Office of Management and Budget, consisting of one or more counties

     (or equivalents) anchored by an urban center of at least 10,000 people plus adjacent

     counties that are socioeconomically tied to the urban center by commuting. This same

     methodology is relevant to the same patient flow issues in healthcare markets. Consumers

     generally seek health care near their home. Because Covered Entities generally draw

     patients from local markets, which access health care close to where they work and live,

     and because Covered Entities contract with Retail Contract Pharmacies that serve their




                                               35
       Case 5:19-cv-00050-OLG Document 1 Filed 01/18/19 Page 36 of 46



    patient populations, the local geographic markets relevant to this action are reasonably and

    plausibly approximated by the CBSAs in which Covered Entities are located.

 B. Relevant Geographic Markets: Specialty Contract Pharmacies

122. The geographic market for Specialty Contract Pharmacies, on the other hand, is

    nationwide. Covered Entities in any particular location tend to contract with Specialty

    Contract Pharmacies located throughout the United States. This is because the distribution

    of many specialty drugs is limited by the manufacturers and/or wholesales to a limited

    number of locations. Moreover, the cost, volume, monitoring and/or special handling

    considerations for certain specialty drugs make it economical to have only a limited

    number of sales outlets throughout the United States. Covered Entities therefore must

    contract with Specialty Contract Pharmacies all over the United States. For example,

    certain Covered Entities located in Massachusetts contract with Specialty Contract

    Pharmacies located not only in Massachusetts, but also in Illinois, Florida, Kansas, New

    Jersey, North Carolina, Tennessee, Michigan, and, upon information and belief, in New

    York, Pennsylvania and elsewhere. Additionally, according to Pembroke Consulting, as of

    July 2018 the typical CVS Specialty location had agreements with 214 Covered Entities

    located around the country.

 C. Relevant Geographic Markets: 340B Administrator Services

123. The relevant geographic market for 340B Administrators Services is nationwide.

    CaptureRx, Sentry, Wellpartner and other 340B Administrators currently compete for the

    business of Covered Entities all over the United States. Because 340B Administrators

    work primarily with electronic data and execute electronic transactions, they do not need to

    be located close to their Covered Entity customers.




                                             36
        Case 5:19-cv-00050-OLG Document 1 Filed 01/18/19 Page 37 of 46



 V. CVS’s Unlawful Tying Arrangements

124. Shortly after its acquisition of Wellpartner, CVS demanded that Covered Entities must

     purchase 340B Administrator Services from Wellpartner in order to contract with CVS’s

     Retail Contract Pharmacies or Specialty Contract Pharmacies. Thus, CVS has conditioned

     its sale of both Retail Contract Pharmacy and Specialty Contract Pharmacy services upon

     the purchase of its 340B Administrator Services from Wellpartner. This mandate has

     forced or will effectively force Covered Entities to purchase 340B Administrator Services

     from CVS—not because Covered Entities prefer to do so, but only because they must

     obtain access to CVS for its Retail Contract Pharmacies or Specialty Contract Pharmacies.

125. Covered Entity customers of CaptureRx have also reported that CVS’s mandate is even

     more far reaching because CVS is also stating to some or all Covered Entities that as a

     condition of obtaining access to CVS for its Retail Contract Pharmacies and Specialty

     Contract Pharmacies, Covered Entities must use Wellpartner not only for their CVS Retail

     Contract Pharmacies and CVS Specialty Contract Pharmacies, but also for their non-CVS

     Retail Contract Pharmacy and non-CVS Specialty Contract Pharmacies.

126. Numerous Covered Entities have ended their relationships with CaptureRx and/or have

     indicated the intent to do so following the expiration of their contracts with CaptureRx.

     These Covered Entities have stated that they preferred to remain with CaptureRx, but were

     forced (or will be forced) to do business with Wellpartner in order to have access to CVS’s

     Tying Products, which they must have in their networks.

127. Using Wellpartner will cost some or all Covered Entities much more than using CaptureRx

     because of Wellpartner’s higher total administrator fees and because Wellpartner’s services

     will lower the Covered Entities’ realized 340B Program net revenues.




                                              37
         Case 5:19-cv-00050-OLG Document 1 Filed 01/18/19 Page 38 of 46



128. CVS’s mandate that Covered Entities that desire to contract with CVS for Retail Contract

     Pharmacy services must also purchase 340B Administrator Services from Wellpartner

     constitutes a per se unlawful tying arrangement.

129. CVS’s mandate that Covered Entities that desire to contract with CVS for Specialty

     Contract Pharmacy services must also purchase 340B Administrator Services from

     Wellpartner constitutes a per se unlawful tying arrangement.

130. CVS’s mandate that Covered Entities that desire to contract with CVS for Retail Contract

     Pharmacy services must also purchase 340B Administrator Services from Wellpartner is

     also unlawful under the rule of reason.

131. CVS’s mandate that Covered Entities that desire to contract with CVS for Specialty

     Contract Pharmacy services must also purchase 340B Administrator Services from

     Wellpartner is also unlawful under the rule of reason.

VI. CVS Possesses Substantial Market Power

 A. CVS’s Substantial Market Power in the Local Geographic Markets for Retail Contract
    Pharmacy Services

132. CVS has substantial market power in the local geographic markets for Retail Contract

     Pharmacy services. CVS’s substantial market power in local geographic markets for Retail

     Contract Pharmacy services is demonstrated in several ways. First, based on recently

     reported HRSA data, CVS has a share of over 30 percent of the Retail Contract Pharmacy

     locations in the CBSAs of Covered Entities listed in Table 1 below.

 Table 1.

 CBSA #       Description                                                  Share of Locations

 20700        East Stroudsburg, PA                                                     76.9%

 15680        California-Lexington Park, MD                                            75.0%


                                               38
        Case 5:19-cv-00050-OLG Document 1 Filed 01/18/19 Page 39 of 46




CBSA #      Description                                   Share of Locations

30140       Lebanon, PA                                                  73.5%

47780       Washington, IN                                               66.7%

29540       Lancaster, PA                                                61.0%

49620       York-Hanover, PA                                             55.6%

25420       Harrisburg-Carlisle, PA                                      50.0%

19540       Decatur, IN                                                  50.0%

15220       Brownwood, TX                                                50.0%

31340       Lynchburg, VA                                                45.7%

14100       Bloomsburg-Berwick, PA                                       45.5%

24700       Greensburg, IN                                               45.2%

45460       Terre Haute, IN                                              42.9%

42200       Santa Maria-Santa Barbara, CA                                42.9%

19260       Danville, VA                                                 41.4%

14460       Boston-Cambridge-Newton, MA-NH                               38.8%

49020       Winchester, VA-WV                                            38.5%

10900       Allentown-Bethlehem-Easton, PA-NJ                            36.7%

49180       Winston-Salem, NC                                            35.2%

42540       Scranton--Wilkes-Barre, PA                                   34.4%

33140       Michigan City-La Porte, IN                                   33.9%

45220       Tallahassee, FL                                              33.3%

14220       Bogalusa, LA                                                 33.3%

44860       Sulphur Springs, TX                                          33.3%

46780       Van Wert, OH                                                 33.3%


                                         39
           Case 5:19-cv-00050-OLG Document 1 Filed 01/18/19 Page 40 of 46




 CBSA #        Description                                            Share of Locations

 26460         Hudson, NY                                                           33.3%

 19820         Detroit-Warren-Dearborn, MI                                          33.0%

 44140         Springfield, MA                                                      31.6%

 18020         Columbus, IN                                                         30.4%

 18260         Cookeville, TN                                                       30.0%

 37080         Oxford, NC                                                           30.0%


 See https://340bopais.hrsa.gov/ (last accessed December 13, 2018).

133. Second, based on recently reported HRSA data, CVS has a share of over 30 percent of the

     Retail Contract Pharmacy contracts in the CBSAs of Covered Entities listed in Table 2,

     below.

Table 2.

CBSA #        Geographic Market                                       Share of Contracts

20700         East Stroudsburg, PA                                                  76.9%

15680         California-Lexington Park, MD                                         75.0%

30140         Lebanon, PA                                                           73.5%

47780         Washington, IN                                                        66.7%

45220         Tallahassee, FL                                                       56.6%

49620         York-Hanover, PA                                                      55.6%

29540         Lancaster, PA                                                         54.3%

19540         Decatur, IN                                                           50.0%

15220         Brownwood, TX                                                         50.0%

31340         Lynchburg, VA                                                         46.9%


                                              40
        Case 5:19-cv-00050-OLG Document 1 Filed 01/18/19 Page 41 of 46




CBSA #     Geographic Market                              Share of Contracts

24700      Greensburg, IN                                                45.5%

14100      Bloomsburg-Berwick, PA                                        45.5%

49020      Winchester, VA-WV                                             45.5%

25420      Harrisburg-Carlisle, PA                                       41.7%

19260      Danville, VA                                                  41.4%

13780      Binghamton, NY                                                38.4%

42200      Santa Maria-Santa Barbara, CA                                 38.2%

45460      Terre Haute, IN                                               37.5%

39740      Reading, PA                                                   35.1%

34620      Muncie, IN                                                    35.0%

19820      Detroit-Warren-Dearborn, MI                                   33.9%

14220      Bogalusa, LA                                                  33.3%

42020      San Luis Obispo-Paso Robles, CA                               33.3%

44860      Sulphur Springs, TX                                           33.3%

46780      Van Wert, OH                                                  33.3%

49180      Winston-Salem, NC                                             33.3%

26460      Hudson, NY                                                    33.3%

38860      Portland-South Portland, ME                                   33.2%

10900      Allentown-Bethlehem-Easton, PA-NJ                             31.4%

44140      Springfield, MA                                               30.8%

42540      Scranton--Wilkes-Barre, PA                                    30.6%

18020      Columbus, IN                                                  30.4%

13340      Bellefontaine, OH                                             30.0%


                                         41
        Case 5:19-cv-00050-OLG Document 1 Filed 01/18/19 Page 42 of 46




CBSA #       Geographic Market                                            Share of Contracts

18260        Cookeville, TN                                                              30.0%


See https://340bopais.hrsa.gov/ (last accessed December 13, 2018).

134. These market share figures are likely understated because of CVS’s recent lifting of its

     one-to-one policy (which previously restricted access to each of its retail pharmacy

     locations to a single Covered Entity). Consequently, historical data concerning CVS’s

     level of participation in the Retail Contract Pharmacy market likely understate CVS’s

     market share subsequent to its lifting of this restriction, and the resulting increase in the

     number of contracts. Therefore, there are likely to be more CBSAs in which CVS has or

     will have a share of over 30 percent of the Retail Contract Pharmacy contracts.

135. Finally, CVS’s substantial market power in each of the local geographic markets for Retail

     Contract Pharmacies in which CVS competes is also demonstrated by virtue of the unique

     economic circumstances in these markets.        In particular, Covered Entities have the

     economic incentive to enter into contracts with a network of Retail Contract Pharmacies in

     their markets that will yield the optimal return of 340B Program net revenues, without

     presenting unreasonable financial and compliance risks. CVS is a “must have” Retail

     Contract Pharmacy, due to its brand recognition, loyalty programs, prescription volume,

     national footprint, massive national databases of prescription information, and wide range

     of products and services offered, among other factors. In addition, CVS is a “must have” in

     any geographic market in which it is located because of its ability to steer to CVS Retail

     Contract Pharmacies those Eligible Patients who are covered by Aetna or other payers who

     utilize the Caremark PBM services.




                                               42
        Case 5:19-cv-00050-OLG Document 1 Filed 01/18/19 Page 43 of 46



136. Because CVS is a “must have” Retail Contract Pharmacy, if Covered Entities do not

     include one or more CVS Retail Contract Pharmacy locations in their network, they would

     forego substantial savings from those Eligible Patients that have their prescriptions filled at

     CVS Retail Contract Pharmacies. Thus, even if CVS represents less than 30 percent of the

     number of locations or contracts in any CBSA, CVS nonetheless possesses substantial

     economic power in the CBSAs where it competes because of these unique economic

     circumstances.

 B. CVS’s Substantial Market Power in the National Geographic Market for Specialty
    Contract Pharmacy Services

137. CVS has substantial market power in the national geographic market for Specialty Contract

     Pharmacy services. First, based on recently reported HRSA data, CVS’s national share of

     Specialty Contract Pharmacy locations is 33.33 percent.            Second, based on recently

     reported HRSA data, CVS’s national share of Specialty Contract Pharmacy contracts is

     47.17 percent. See https://340bopais.hrsa.gov/ (last accessed December 13, 2018).

138. Furthermore, CVS enjoys market power due to the unique economic circumstances in the

     market.    Covered Entities have the economic incentive to enter into contracts with a

     network of Specialty Contract Pharmacies that will yield the optimal return of 340B

     Program revenues. CVS is a “must have” Specialty Contract Pharmacy, due to its brand

     recognition loyalty program, and ability to offer a full line or nearly full line of specialty

     drugs and specialty pharmacy services. In fact, CVS boasts that it offers “one of the

     broadest    offerings   of    specialty   pharmaceuticals     in     the   industry.”       See

     https://www.cvsspecialty.com/wps/wcm/connect/d5405d7b-685e-4377-b998-

     2e4c4daf0b13/SpecialtyDrugs.pdf?MOD=AJPERES&CACHEID=                       (last        accessed

     December 28, 2018). In addition, CVS has ability to steer to CVS Specialty Contract



                                                43
        Case 5:19-cv-00050-OLG Document 1 Filed 01/18/19 Page 44 of 46



     Pharmacies those Eligible Patients who are covered by Aetna or other payers who utilize

     the Caremark PBM services.

139. Because CVS is a “must have” Specialty Contract Pharmacy, if Covered Entities do not

     include one or more CVS Specialty Pharmacies in their network, they would forego

     substantial savings from those Eligible Patients who have their specialty drug prescriptions

     filled at these CVS Specialty Pharmacies.

VII. Anticompetitive Impact of CVS’s Illegal Ties

140. There has been a substantial amount of sales impacted by CVS’s illegal tying

     arrangements. As a result of CVS’s illegal ties, at least 40 of CaptureRx’s customers have

     terminated or provided notice of intent to terminate their 340B Administrator relationships.

     These are valued at $3 million dollars annually. Furthermore, as CVS continues efforts to

     enforce its unlawful ties, CaptureRx expects substantially more terminations. Sentry Data

     Systems, Inc.; RX Strategies, Inc.; and other 340B Administrators have been similarly

     impacted by CVS’s illegal tying arrangements.

141. Competition for 340B Administrator Services will be adversely impacted because CVS’s

     illegal tying arrangements as set forth above will have the effect of substantially

     foreclosing CaptureRx and other 340B Administrators from the market and result in

     Wellpartner obtaining market power in the tied product market for 340B Administrator

     Services.

142. Unless CVS’s illegal tying arrangements are enjoined, by continuing to foreclose

     competing 340B Administrators from the market, CVS will obtain market power and have

     the ability to force Covered Entities to pay supracompetitive 340B administration fees

     and/or realize lower 340B Program net revenues, and have the ability to decrease the

     quality and breadth of its services.


                                                 44
        Case 5:19-cv-00050-OLG Document 1 Filed 01/18/19 Page 45 of 46



                                   JURY TRIAL DEMAND

143. CaptureRx demands a jury trial on all issues so triable.

                                            PRAYER

WHEREFORE, CaptureRx requests judgment as follows:

       a. That the Court declare, adjudge and decree that Defendants have committed the

           violations of Section 1 of the Sherman Act alleged herein;

       b. That Defendants, their employees, agents, officers, directors, attorneys, successors,

           affiliates, subsidiaries and assigns, and all of those in active concert and participation

           with any of the foregoing persons or entities be enjoined and restrained permanently

           from tying the provision of Retail Contract Pharmacy services to the purchase or sale

           of 340B Administrator services as described herein.

       c. That Defendants, their employees, agents, officers, directors, attorneys, successors,

           affiliates, subsidiaries and assigns, and all of those in active concert and participation

           with any of the foregoing persons or entities be enjoined and restrained permanently

           from tying the provision of Specialty Contract Pharmacy services to the purchase or

           sale of 340B Administrator services as described herein.

       d. That the Court award damages sustained by CaptureRx on the First Count in an

           amount to be determined at trial, trebled pursuant to Section 4 of the Clayton Act, 15

           USC § 15.

       e. That the Court award to CaptureRx the cost of suit, including reasonable attorneys’

           fees.

       f. That the Court award CaptureRx all further relief the Court finds just and proper.




                                                45
Case 5:19-cv-00050-OLG Document 1 Filed 01/18/19 Page 46 of 46



                            Respectfully submitted,

                            DYKEMA GOSSETT PLLC
                            112 East Pecan Street, Suite 1800
                            San Antonio, TX 78205
                            (210) 554-5500 - Telephone
                            (210) 226-8395 - Telecopier


                            By: /s/ C. David Kinder
                            C. David Kinder
                            State Bar No. 11432550
                            William (Butch) Hulse
                            State Bar No. 24010118
                            Ryan J. Sullivan
                            State Bar No. 24102548
                            whulse@dykema.com
                            dkinder@dykema.com
                            rsullivan@dykema.com

                            and

                            Howard B. Iwrey
                            DYKEMA GOSSETT PLLC
                            39577 Woodward Avenue, Suite 300
                            Bloomfield Hills, MI 48305
                            (248) 203-0526 – Telephone
                            (855) 232-1791 – Telecopier
                            hiwrey@dykema.com




                              46
